DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 objected to because of the following informalities: The claims are objected to because of the use of quotation marks for certain limitations, and said quotation marks should be deleted. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the mineral ion water in the first reactant is the same as the mineral ion water in the second reactant. Furthermore the method of making the carbonaceous substance is vague as it cannot be clearly understood how 
The term “high temperature” in claims 1-3 and 7 is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The magnitude of “high” is not understood. The boundaries of the claim cannot be envisioned because it is unclear how high of a temperature is being claimed. 
Regarding claim 7, the recitation “made by impregnating the mineral ion water in an organism…” is indefinite because it is unclear which mineral ion water this refers to. Furthermore the method of making the carbonaceous substance is vague as it cannot be clearly understood how much of the organism remains. A person of ordinary level of skill cannot fully determine the components of the second reactant since it is unclear if the mineral remains or is burnt off. The organism itself can contain several minerals on its own. It cannot be determined if those remain and participate in the hydrogen producing reaction. 
Regarding claim 9, there are no active process steps recited which result in the formation of antioxidant water. One skilled in the art would not be able to ascertain how the antioxidant water is derived from mineral ion water. The mineral ion water in claim 1 is used up in the reaction to produce hydrogen. It is unclear if the unreacted portion is . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a method of making an antioxidant water. However, “Use” claims that do not purport to claim a process fail to comply with 35 U.S.C. 101 (MPEP §2173.05(q)). The claim does not recite any active process steps that yield the product being made. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003026408A (Cited from attached translation).
Regarding claim 7, JP’6408 teaches, a porous carbon material for protein adsorption, which is obtained by immersing a vegetable porous material in a solution of calcium hydroxide or a suspension of calcium hydroxide and then carbonizing it to obtain a porous carbon material that contains calcium (See claim 1 and Abstract). 
Regarding claim 9, the reference teaches the calcium hydroxide suspension or calcium hydroxide solution that the vegetable material is immersed in. This is considered to read on the “antioxidant water” of claim 9. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the Sato reference teaches hydrogen production using a 
[AltContent: textbox ([img-media_image1.png])]
The reaction scheme shows calcium oxide or calcium hydroxide in water reacting with carbon to give out hydrogen. Calcium oxide or calcium hydroxide are considered as minerals which contain the alkaline earth component of calcium. 
However, the reference does not teach or suggest that the pH of the CaO in H2O or Ca(OH)2 in H2O has a pH of 11-14 and the C in the reaction is the remainder of the burning of an organism that was first impregnated with a mineral ion solution. 
Regarding claim 8, the claim does not require adjusting pH to a specific value. The reference teaches adding water to the immersed mixture of calcium hydroxide in wood chips (See Pg. 10 of translation Example Para [0015]). However, there is no teaching or suggestion from JP’6408 regarding adjusting the pH or adding an organism ash component. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736